— Appeal by the defendant from a judgment of the Supreme Court, Kings County (Pesce, J.), rendered October 23, 1989, convicting him of murder in the second degree, upon his plea of guilty, and imposing sentence.
Ordered that the judgment is affirmed.
Having failed to raise any objections to the adequacy of the plea allocution in the court of first instance by moving to set it aside or to vacate the judgment, the defendant failed to preserve his claims for appellate review (see, People v Pellegrino, 60 NY2d 636; People v Maida, 147 AD2d 711; People v Lucas, 119 AD2d 700). In any event, the court made sufficient inquiry as to the defendant’s intent to cause the death of the victim (see, People v Lopez, 71 NY2d 662).
There is no requirement that a court inquire into a defendant’s possible affirmative defenses unless something in the record indicates that an affirmative defense may exist (see, People v Martinez, 127 AD2d 855). Consequently, we reject the defendant’s claim, asserted for the first time on appeal, that he may have been acting under extreme emotional disturbance owing to two recent deaths in his family and the fact *835that the victim was a purported drug dealer who had harassed the defendant previously.
We find that the defendant was afforded effective assistance of counsel (see, People v Baldi, 54 NY2d 137). Bracken, J. P., Lawrence, Miller, Copertino and Santucci, JJ., concur.